           Case 2:13-cv-02343-KJM-KJN Document 141 Filed 09/16/21 Page 1 of 1


 1

 2

 3

 4

 5
                              IN THE UNITED STATES DISTRICT COURT
 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7     UNITED STATES OF AMERICA
                                                            Case No. 2:13-cv-02343 KJM KJN
 8             Plaintiff,

 9                     v.                                   ORDER DIRECTING THE ENTRY OF
                                                            JUDGMENT AGAINST THE
       DONALD M. WANLAND, JR.                               DEFENDANT
10
               Defendant.
11

12

13
            BASED ON THE Stipulation that was filed on August 27, 2021 between the United
14   States of America (“United States”) - the plaintiff in this matter - and Donald M. Wanland, Jr.
15   (“Donald Wanland”) - the defendant, the Clerk of the Court is directed to enter a judgment in

16   favor of the United States and against Donald Wanland for income tax liabilities related to his

     1998, 2000, 2001, 2002 and 2003 tax years in the amount of $1,065,493.30, as of May 1, 2016,
17
     plus accrued interest and other statutory additions after that date, less any credits or payments
18
     after that date. The $1,065,493.30 amount owed is non-dischargeable under federal law (e.g.,
19   under bankruptcy law - Title 11, U.S.C.).

20          IT IS SO ORDERED.

     DATED: September 16, 2021.
21

22
